Shafir v World of Chantilly, Inc. (2017 NY Slip Op 05867)





Shafir v World of Chantilly, Inc.


2017 NY Slip Op 05867


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2016-09929
 (Index No. 7207/05)

[*1]Natalia Shafir, respondent, 
vWorld of Chantilly, Inc., et al., appellants.


Cheven, Keely & Hatzis, New York, NY (William B. Stock of counsel), for appellants.
Daniel E. Rausher, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated August 19, 2016, as denied that branch of their application which was to compel the plaintiff to provide an authorization for the release of medical records.
ORDERED that on the Court's own motion, the notice of appeal from so much of the order as denied that branch of the defendants' application which was to compel the plaintiff to provide an authorization for the release of medical records is treated as an application for leave to appeal from that portion of the order, and leave to appeal is granted (see CPLR 5701[c]); and it is further,
ORDERED that the order is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The Supreme Court providently exercised its discretion in denying that branch of the defendants' application which was to compel the plaintiff to provide an authorization for the release of medical records relating to a certain medical condition. The defendants failed to meet their initial burden of demonstrating that the medical records sought are relevant to the issue in controversy and are material and necessary to the defense of this action (see CPLR 3101[a]; 3121[a]; Sibley v Hayes 73 Corp., 126 AD2d 629, 631; cf. Farkas v Orange Regional Med. Ctr., 97 AD3d 720, 722).
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court